Title: Joseph Milligan to Thomas Jefferson, 3 February 1810
From: Milligan, Joseph
To: Jefferson, Thomas


          
            
               George town 
                     Feby 3rd 1810
            
                 
		  Thomas Jefferson Bot of J. Milligan
            1 Sett Parents Assistant 3 vols Calf Gilt $3–00
            
          
          
            
              Dear Sir
            
            I hope hop 
                  that you will pardon me if I have taken an unwarrantable liberty in sending you the Parents Assistant it is a little book that I have lately published particularly calculated for those that purchase parlour books for children and during your residence at Washington I had the honour of Executing several little orders for you of that kind which I hope will plead my apology if I have done wrong in sending it—
             in a few days I Shall publish tales of Fashionable Life by Maria Edgworth in two Vols 12mo if I thot it Would be agreeable to you I would forward a copy as soon as published
            
              with Sincere wishes for your Health & happiness I am yours very respectfully
              
                  Joseph Milligan
            
          
        